          Case 2:21-bk-12546-ER                     Doc 26 Filed 04/19/21 Entered 04/19/21 12:13:08                                       Desc
                                                     Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 David M. Guess (SBN 238241)
 GREENBERG TRAURIG, LLP                                                                                    FILED & ENTERED
 18565 Jamboree Road, Suite 500
 Irvine, CA 92612
 Telephone: 949-732-6500                                                                                           APR 19 2021
 Facsimile: 949-732-6501
 Email: guessd@gtlaw.com
                                                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                             Central District of California
                                                                                                             BY gonzalez DEPUTY CLERK
      Attorney for: Creditor XXIII Capital Limited

                                            UNITED STATES BANKRUPTCY COURT
                                                                        CHANGES MADE                                                BY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: 2:21-bk-12546-ER

 HOPLITE ENTERTAINMENT, INC.,                                                  CHAPTER: 11


                                                                   Debtor.
                                                                                       ORDER ON APPLICATION OF
                                                                                  NON-RESIDENT ATTORNEY ARI NEWMAN
                                                                                     TO APPEAR IN A SPECIFIC CASE
                                                                                            [LBR 2090-1(b)]




                                                                                         [No hearing required per LBR 2090-1(b)(6)]



The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

    The Application is granted and the following person may appear as requested in the above-entitled case (specify
    name of applicant): Ari Newman (applicant paid the requisite fee to the United States District Court on April 12,
    2021, see Doc. No. 25)


    Permission to appear pro hac vice is effective upon payment of the requisite fee to the United States District Court for
    the Central District of California.




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
        Case 2:21-bk-12546-ER                       Doc 26 Filed 04/19/21 Entered 04/19/21 12:13:08                                       Desc
                                                     Main Document Page 2 of 2

                                                                            ###




                   Date: April 19, 2021




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
